Title: From George Washington to John Langdon, 20 July 1788
From: Washington, George
To: Langdon, John



Dear Sir,
Mount Vernon July 20th 1788.

I had the satisfaction to receive regularly your favor of the 21st Ulto announcing the adoption of the Fœderal government by the Convention of New Hampshire. You will already have been informed, through the ordinary channels of communication, that the same event took effect in this State a few days afterwards. And I am happy to say, that, so far as I have been able to learn, a spirit of harmony and acquiescence obtained among the large & respectable minority in as great a degree as could possibly have been expected.
If we may calculate upon rectitude in the views & prudence in the conduct of the leading characters throughout the States, accompanied by industry & honesty in the mass of the people, we may assuredly anticipate a new æra; and, perhaps, we shall not deceive ourselves by expecting a more happy one than hath before appeared on this checquered scene of existence. But we ought not to be too sanguine or to expect that we shall be entirely exempted from the ills which fall to the lot of humanity.
With congratulations to your Excellency on your elevation to the Chief Magistracy of your State, and with sentiments of consideration & respect, I remain Sir—Your Excellency’s Most Obedt Hble Ser⟨vt⟩

Go: Washington

